DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 5/4/2022. The allowed claims are 1-5, and 7-14. The closest prior art of record is US Patent Application Publication 2014/0234507 to Cully, US Patent Application Publication US 2014/0311724 A1 to Hiwatashi , and USP 5,522,462 to Kumar.
The following is an examiner’s statement of reasons for allowance:
The above named prior art of record does not teach or suggest heat exchange plates oriented vertically to form a vertically oriented bulk material flow channel, With an adjustable spacer is configured to be adjustable via one or more angular adjustment mechanisms ( where the angular adjustment mechanism has been interpreted under 35 U.S.C. 112(f) as threaded rod or another mechanical or electro-mechanical mechanism that controls the relative position of the spacer) to form a vertically oriented bulk material flow channel having a volume adjustable anywhere between reducing to consistent to increasing, thereby to control the gravity flow of bulk materials through the vertically oriented bulk material flow channel, and facilitate first-in, first-out material mass flow. While the prior aft of Cully teaches an adjustable channels Cully does not disclose and adjustable channels  with a volume that can be adjusted between reducing to consistent to increasing via an angular adjustment mechanism as claimed. The additional prior art named above does not disclose the claimed invention in combination. Further while the additional cited prior art of  and Wollants et al. (US 2017/0074594 A1), Blomgren et al. (US 2004/0069473 A1), Heil et al. (US 6,389,696 B1), and Rosman et al. (US 4,749,032 A) all disclose volumes between plates that are variable in some way; none of the cited prior art discloses adjustable volumes that can be adjusted between reducing to consistent to increasing via an angular adjustment mechanism as claimed. Therefore when viewed as a whole the present claims provide grounds for allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763